Citation Nr: 1115280	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from June 1983 to April 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO.  


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss disability was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.


CONCLUSION OF LAW

A bilateral sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a hearing loss disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September 2009, following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, including the general criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records.  In October 2009, VA examined the Veteran to determine the nature and etiology of any hearing loss disability found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical condition, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

The Veteran attended the United States Air Force Academy.  During an August 1978 entrance examination, he responded in the negative, when asked if he then had, or had ever had, hearing loss.  His ears and eardrums were found to be normal.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
15
15
5
0
5

Speech audiometry was not performed.  

While at the Air Force Academy, the Veteran's treatment records were negative for any complaints or clinical findings of a hearing loss disability.

During a February 1982 examination prior to graduation, the Veteran responded in the negative, when asked if he then had, or had ever had, hearing loss.  His ears and eardrums were found to be normal.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
10
5
0
0
5

Speech audiometry was not performed.  
During a January 1983 Supplemental Examination, it was noted that there had been no significant medical or surgical history since the Veteran's physical examination of February 1982.

In August 1983, the Veteran was examined to determine his fitness for pilot training.  He responded in the negative, when asked if he then had, or had ever had, hearing loss.  His ears and eardrums were found to be normal.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
10
LEFT
10
10
5
0
10

Speech audiometry was not performed.  

In February 1985, annual audiometric testing revealed a significant threshold shift of 20 decibels or better.  The following puretone thresholds were noted at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
0
0
LEFT
30
15
15
0
10

Speech audiometry was not performed.  


In February 1986, annual audiometric testing revealed the following puretone thresholds were noted at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
5
15
5
15

Speech audiometry was not performed.  

In March 1987, annual audiometric testing revealed the following puretone thresholds were noted at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
5
5
0
10

Speech audiometry was not performed.  

During a periodic flight examination in January 1988, audiometric testing revealed the following puretone thresholds were noted at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
5
5
0
0
5

Speech audiometry was not performed.  


In March 1989, annual audiometric testing revealed the following puretone thresholds were noted at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

Speech audiometry was not performed.  

In February 1990, annual audiometric testing revealed the following puretone thresholds were noted at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
5

Speech audiometry was not performed.  

In December 1990, the Veteran underwent audiometric testing in conjunction with his service separation examination.  It revealed the following puretone thresholds were noted at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Speech audiometry was not performed.  

In October 2009, the Veteran was examined by VA to determine the nature and etiology of any hearing loss disability found to be present.  The Veteran reported noise exposure to jet engines in service in conjunction with his duties as a pilot.  He stated that as a civilian, he also worked as a pilot.  He denied recreational noise exposure.  The Veteran also denied taking any medication, ear pathology, head injury or vertigo, or any family history of hearing loss.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
40
50
LEFT
35
25
35
40
55

Speech audiometry revealed a speech recognition score of 84 percent, bilaterally.  

Following the VA examination, the examiner found that the Veteran had a normal to moderate sensorineural hearing loss in the right ear and a normal to moderately severe hearing loss in the left ear at the applicable hertz levels.  The VA examiner opined that it was not likely that the Veteran's hearing loss was the result of noise exposure in service.  In so saying, the examiner noted that the Veteran's hearing sensitivity was normal in each ear at the time of his separation from service.  

The VA examiner acknowledged that the Veteran had experienced significant noise in service.  She noted that either impulse sounds or continuous exposure could cause a temporary threshold shift which usually abated in 16 to 48 hours after the exposure.  She also noted that impulse noise could result in immediate and permanent hearing loss.  She stated that since the damage from noise exposure occurred at the time of the exposure, a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift (hearing loss).  Therefore, she concluded that additional noise exposure since service, as well as aging and health conditions were likely contributing factors to the Veteran's hearing loss disability.


The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  Indeed, a claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 
For organic diseases of the nervous system, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  In this case, as will be explained below, the Veteran was not diagnosed with hearing loss, as defined by VA regulations, until 2009, nearly two decades after service.  Accordingly, the presumption is inapplicable here.

In the absence of a diagnosis either during service or during the presumptive time frame, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that he has a bilateral hearing loss disability, primarily as a result of noise exposure to jet aircraft in service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report his symptoms, such as his difficulty hearing in and after service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of those symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Board concedes that as a pilot, the Veteran would have had significant exposure to jet engine noise in service.  The Board notes, however, that after service the Veteran continued working as a civilian pilot and, thus, was also exposed to post-service noise trauma. 

The Veteran's service treatment records at the Air Force Academy and during active duty are negative for any complaints or clinical findings of hearing loss disability of any kind.  They show no more than a one-time occurrence of puretone threshold of 30 decibels at one frequency in the left ear and 25 decibels at one frequency in the right ear.  Otherwise, his puretone thresholds were 15 or below.  Such thresholds are not sufficient to meet VA criteria for a finding of a hearing loss disability in service.  

Again, however, service connection may still be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's hearing loss disability, under VA criteria, was not manifested until his October 2009 VA examination, nearly two decades after service.  The VA examiner concluded that it was unlikely that the Veteran's hearing loss disability was related to service, given the evidence of his normal hearing acuity at the time of his separation from service, as well as his history of additional noise exposure after service, the aging process, and his health conditions.  

The Veteran contends that such a conclusion is inconsistent with his exposure to jet engine noise in service.  In effect, he contends that the noise exposure in service caused a permanent hearing loss.  In this regard, the VA examiner explained that noise exposure need not result in permanent hearing loss.  Rather, she noted that a temporary threshold shift (hearing loss) could occur proximate to the noise exposure and would abate shortly thereafter.  Such a scenario happened in the Veteran's case.

During audiometric testing in February 1985, the Veteran did demonstrate a significant threshold shift.  However, that threshold shift was not permanent.  Multiple subsequent audiograms showed that he regained the hearing sensitivity he had prior to February 1985.  In fact, the Veteran's puretone thresholds continued to drop until his December 1990 service separation examination, when those thresholds were zero at all of the applicable frequencies.  In addition, the Board notes no objective evidence of hearing loss symptomatology between the time of the Veteran's separation from service in April 1991 and his VA examination in October 2009.  Such a lengthy time frame without any objective manifestations militates against a finding that the Veteran experienced continuous hearing loss since service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  

In short, no medical professional has ever attributed the Veteran's current hearing loss to his military service.  Indeed, the 2009 VA examiner opined to the contrary.

The Board has considered the Veteran's contentions of in-service noise exposure, continuity of symptoms, and his expressed belief that his current hearing loss is related to his military service.  The Board notes the 2009 VA examiner also considered these contentions in rendering her opinion.  

The Board finds the 2009 VA examiner's opinion finding the Veteran's hearing loss less likely than not attributable to his military service more probative than the Veteran's opinion.  

That, in general, as a layman the Veteran is competent to report evidence which is capable of lay observation, such as his symptoms.  In general, however, a layman is not competent to provide conclusions which require medical expertise, such as the diagnosis of those symptoms or the cause of a particular disability.  Espiritu, 2 Vet. App. at 494-95.  

The Federal Circuit, however, has recently held that lay evidence may, in certain circumstances, be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

In this case, the Board finds the 2009 VA examiner's opinion more probative and persuasive than the Veteran's lay statements regarding etiology.  As explained above, the 2009 VA examiner considered the Veteran's statements regarding continuity of symptoms and his military occupation.  In her professional opinion she found a nexus not likely and she fully explained her opinion with a detailed rationale thoroughly considering all the medical evidence.  

Inasmuch as there is no evidence of hearing loss disability under VA criteria in service, and because the preponderance of the evidence is against a finding of a nexus to service, the Veteran does not meet the criteria for service connection.  Therefore, service connection for a hearing loss disability is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to a hearing loss disability is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


